Filed 9/21/22 Keading v. Keading CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


    KENTON KEADING,
           Plaintiff and Appellant,
                                                                        A159795
    v.
    HILJA M. KEADING, et al.,                                           (Contra Costa County
                                                                        Super. Ct. No. MSP16-00402)
           Defendant and Respondent.


         Kenton Keading1 was ordered disinherited as a beneficiary under the
Survivor’s Trust of the Keading Family Trust after he violated a no contest
clause by bringing two trust contests that were untimely and therefore
without probable cause. On appeal, Kenton argues the applicable 120-day
statute of limitations was not triggered due to defects in the required
statutory notification that was served in March 2016. We affirm.
                            FACTUAL AND PROCEDURAL BACKGROUND
         A detailed discussion of the factual and procedural history of the
dispute between siblings Kenton and Hilja M. Keading, which we adopt and
incorporate by reference, is set out in our partially published opinion in
Keading v. Keading (2021) 60 Cal.App.5th 1115 (Keading I) and in our


1    Due to the commonality of the Keading last name, we refer to the
Keading family members by their first names. No disrespect is intended.


                                                               1
unpublished opinions in Keading v. Keading (Mar. 30, 2021, A157476)
(nonpub. opn.) (Keading II) and Keading v. Keading (July 30, 2021, A158590)
(nonpub. opn.) (Keading III).
      Kenton and Hilja were the beneficiaries of a family trust created by
their parents, Lucille and Lewis. The main trust asset was the family
residence in El Sobrante. (Keading I, supra, 60 Cal.App.5th at p. 1119.)
Under the original trust, the siblings were to split the trust assets equally
after their parents’ deaths. (Ibid.) Over the years, Hilja and her parents
became estranged, and in 2011, Lucille and Lewis amended the trust to give
Hilja only an investment account, with Kenton receiving the remainder of the
trust. (Ibid.) By 2014, the parents and Hilja had reconciled, but when the
parents amended the trust again in February 2015, they essentially restated
the terms of the 2011 amendment. (Ibid.)
      After Lucille’s death in September 2015, surviving settlor Lewis
executed a final amendment to the Survivor’s Trust of the Keading Family
Trust in October 2015 providing for “an equal division” of the trust assets
between the siblings. (Keading I, supra, 60 Cal.App.5th at p. 1120.) Like the
original trust instrument, the October 2015 amendment contained a no
contest clause stating in relevant part: “If any beneficiary under this
Amendment, the Wills or the Trust of the settlors . . . directly or indirectly
does any of the following acts, then the right of that person to take any
interest given to him or her by such instruments shall be void, and any gift or
other interest in the trust property to which the beneficiary would otherwise
have been entitled shall pass as if he or she had predeceased the Trustor:
[¶] Without probable cause challenges the validity of such instruments on
any of the following grounds: [¶] . . . [¶] (c) Lack of capacity; [¶] (d) Menace,
duress, fraud, or undue influence.”



                                        2
      A. Hilja’s Petition to Remove Kenton as Trustee
      After Lewis passed away, Hilja filed an ex parte petition in March 2016
in the Contra Costa County probate court, case No. MSP16-00402, seeking
Kenton’s removal as trustee, appointment of a successor trustee, and
recovery of trust assets (the “402 action”). Hilja alleged, among other things,
that Kenton fraudulently executed and recorded a deed purporting to
transfer the family residence and adjoining property from the trust to himself
and Lewis as joint tenants.
      On March 9, 2016, Hilja, as “Successor Co-Trustee,” served Kenton
with the requisite notification under Probate Code section 16061.7.2 The
notification contained five separately-numbered paragraphs. As relevant
here, the first two paragraphs identified both Hilja’s address and the address
of the principal place of business of the trust’s administration as “c/o Hartog,
Baer & Hand, APC, 4 Orinda Way, Suite 250B, Orinda, CA 94563.” In the
fourth paragraph, the following language appeared in boldfaced type: “You
may not bring an action to contest the Trust more than 120 days from the
date this notification is served upon you or 60 days from the day on which a
copy of the terms of the Trust is mailed or personally delivered to you in
response to your request during that 120-day period, whichever is later.”
      Attached to the section 16061.7 notification was a proof of service in
which the declarant stated that “[o]n March 16, 2016, I caused to be served
the foregoing document [¶] . . . [¶] by delivering a true copy thereof to the
interested parties as follows in the manner as follows,” and thereafter listing
two El Sobrante addresses for Kenton. The proof of service left blank the
boxes for indicating what method of service was used (e.g., mail, facsimile,
personal service).


2     Further unspecified section references are to the Probate Code.

                                        3
      In May 2016, Kenton, through counsel, filed an “Objection and
Response” to Hilja’s petition. Kenton asserted, among other things, the
affirmative defenses of “Financial Abuse and Breach of Fiduciary Duty” and
“Undue Influence,” alleging that Hilja was barred from obtaining any of her
requested relief because she breached her fiduciary duties and exerted undue
influence over Lewis in an attempt to increase her share in the trust.
Attached as an exhibit to the objection and response statement was a copy of
Hilja’s section 16061.7 notice.
      The probate court held a trial on Hilja’s petition in June and July 2017
and issued a statement of decision in August 2017 finding Kenton liable for
elder abuse and breach of fiduciary duty. Final judgment was entered
against Kenton in February 2018.3
      B. Kenton’s Petition to Invalidate the October 2015 Amendment
      In September 2018, Kenton filed a petition in propria persona in the
402 action seeking to invalidate the October 2015 trust amendment. Kenton
alleged that Hilja unduly influenced Lewis to execute the amendment; that
the amendment misstated facts; and that the amendment sought to combine
the trust assets in a manner that violated the terms of the original trust and
the bypass trust, neither of which could be modified after Lucille’s death.
      Kenton also asserted that his petition was not time-barred under the
120-day statute of limitations of section 16061.8 because Hilja’s section
16061.7 notice was technically defective in several respects. According to
Kenton, the “warning” language required under section 16061.7, subdivision
(h), was not sufficiently conspicuous; the notice failed to correctly report the
“ ‘principal place of administration of the trust’ ”; the notice did not correctly


3     In Keading I, this court affirmed the judgment in favor of Hilja in the
402 action. (See Keading I, supra, 60 Cal.App.5th at pp. 1130–1131.)

                                         4
report the address and telephone number of co-trustee Hilja; and the notice
was not properly served because no method of service was acknowledged on
the proof of service.
      C. Kenton’s Civil Action
      Meanwhile, in February 2019, Kenton filed a separate civil action, case
No. C19-00331 (the 331 action) asserting one cause of action against Hilja for
elder abuse.4 Like his September 2018 petition in the 402 action, Kenton’s
elder abuse complaint alleged that Hilja had procured the October 2015 trust
amendment by unduly influencing Lewis while acting as his caregiver.
Kenton sought compensatory damages in the amount of $766,221.
      Hilja demurred to Kenton’s complaint on the grounds that the trial
court lacked subject matter jurisdiction; the action was barred by the
collateral estoppel effect of the judgment in the 402 action; the action was
barred by the statute of limitations of section 16061.8; and the action was
barred by the compulsory cross-complaint statute (Code Civ. Proc., § 426.30,
subd. (a)). In June 2019, the trial court sustained Hilja’s demurrer without
leave to amend. Although the court did not find Kenton’s elder abuse claim
to be barred by collateral estoppel, it determined the claim was a compulsory
cross-claim that had to be asserted in the 402 action because the two actions
“concerned the same transactional nucleus of facts.” The court further
concluded it lacked jurisdiction to hear Kenton’s elder abuse claim because
the validity of the trust provisions fell under the exclusive jurisdiction of the
probate court.




4     The complaint and other relevant filings in the 331 action were the
subject of Hilja’s request for judicial notice, which we deferred for decision
with the merits of the appeal. We now grant the request. (Evid. Code, § 452,
subd. (d).)

                                        5
      Additionally, the trial court ruled that Kenton’s elder abuse claim was
time-barred under section 16061.8. Rejecting Kenton’s contention that the
statute of limitations was not triggered by the purportedly defective notice,
the court found that “[t]he notification met all statutory requirements,
including warning of the 120-day limit on contests printed in a separate
paragraph in 10-point boldface type, and was thus effective. [Citation.]
[Kenton’s] argument at the hearing that this notice is insufficiently
conspicuous because it is in the same typeface as the surrounding text lacks
merit given that it is the only body text in bold-face type. In any event,
[Kenton] waived any objection to the notice when he attached it as an exhibit
to his ‘Objection and Response’ to [Hilja]’s ex parte petition to suspend and
remove him as trustee of the Keading Family Trust. [Citation.] The
statutory period expired on July 13, 2016. [Kenton’s] Complaint was not filed
within the statutory period.”
      D. Vexatious Litigant Determination
      In the 402 action, the probate court granted Hilja’s motion to declare
Kenton a vexatious litigant. The court issued a prefiling order requiring
Kenton to obtain leave of court to file new litigation in the courts of this state,
and also ordered Kenton to furnish $100,000 security for each pending
proceeding or action or face dismissal without prejudice. The court’s decision
to require Kenton to post security was based on its examination of Kenton’s
pending cases, including his September 2018 petition in the 402 action and
his elder abuse complaint in the 331 action, and its determination that there
was no reasonable probability Kenton would prevail in these matters.
Specifically, the court found that Kenton’s September 2018 petition “should
have been, but was not, filed as a counter-claim related to” Hilja’s 2016
petition proceedings and was therefore “collaterally estopped.” Additionally,



                                        6
the court concluded Kenton’s September 2018 petition was “time barred
pursuant to Probate Code section 16061.8.” Finally, the court found that
Kenton’s elder abuse complaint in the 331 action “faces the same infirmities”
in that “it is collaterally estopped and time barred.”5
      In June 2019, before the scheduled hearing date on Kenton’s
September 2018 petition, Hilja filed a notice of expiration of the deadline for
Kenton to post security. In response, the probate court issued a written order
dismissing “with prejudice” Kenton’s September 2018 petition in the 402
action for his failure to furnish the security. (Capitalization omitted.)6
      E. Hilja’s Petition to Disinherit Kenton
      In October 2019, Hilja filed a petition in the 402 action seeking an
order disinheriting Kenton as a beneficiary of the Survivor’s Trust for
violating the no contest clause of the October 2015 trust amendment.
      In January 2020, the probate court ruled that Kenton violated the no
contest clause by filing his direct contests in the 402 and 331 actions without
probable cause. The court cited two independent grounds for its finding that
Kenton lacked probable cause to bring either contest: (1) the 120-day statute
of limitations of section 16061.8; and (2) the compulsory cross-complaint
statute (Code Civ. Proc., § 426.30), which required Kenton to assert his claim
challenging the October 2015 amendment’s validity as a compulsory cross-




5    This court affirmed the vexatious litigant order in Keading II.
(Keading II, supra, A157476.)
6      In Keading III, this court held that although the probate court
appeared to have erroneously dismissed Kenton’s 2018 petition with
prejudice, Kenton failed to establish that the error resulted in a miscarriage
of justice. (Keading III, supra, A158590.)


                                        7
claim to Hilja’s petition. This timely appeal followed. (Capitalization
omitted.)7
                                  DISCUSSION
      “In the absence of disputed facts, we review a court’s application of a no
contest clause de novo. [Citation.] De novo review is equally applicable to
the legal question of whether a statute of limitations applies.” (Meiri v.
Shamtoubi (2022) 81 Cal.App.5th 606, 614 (Meiri).) No contest clauses are
“strictly construed” (§ 21312), and Probate Code sections dealing with no
contest clauses are applied “notwithstanding a contrary provision in the
instrument” (§ 21314).
      A no contest clause is enforceable against “[a] direct contest that is
brought without probable cause.” (§ 21311, subd. (a)(1); Key v. Tyler (2019)
34 Cal.App.5th 505, 517.) A “ ‘[c]ontest’ ” means “a pleading filed with the
court by a beneficiary that would result in a penalty under a no contest
clause, if the no contest clause is enforced.” (§ 21310, subd. (a).) “ ‘Direct
contest’ means a contest that alleges the invalidity of a protected instrument
or one or more of its terms, based on one or more of the following grounds:
[¶] . . . [¶] (3) Lack of capacity. [¶] (4) Menace, duress, fraud, or undue
influence.” (Id., subd. (b).) “ ‘Pleading’ means a petition, complaint, cross-
complaint, objection, answer, response, or claim.” (Id., subd. (d).) “ ‘Protected




7     During the pendency of this appeal, Hilja moved to dismiss the appeal
on the ground that Kenton’s failure to challenge one of the independent and
dispositive bases supporting the probate court’s order constituted
abandonment of any argument that the order is reversible on that ground.
Meanwhile, Kenton moved for sanctions against Hilja’s attorneys, arguing
that the proposed orders they prepared on the vexatious litigant motion and
the disinheritance petition misrepresented the bases for the probate court’s
decisions. We denied both motions.

                                        8
instrument’ ” is defined in relevant part as “[t]he instrument that contains
the no contest clause.” (Id., subd. (e)(1).)
      There is no dispute that Kenton’s September 2018 petition was a direct
contest against a protected instrument within the meaning of sections 21310
and 21311. The question raised in this appeal is whether the September
2018 petition was “brought without probable cause” within the meaning of
section 21311, subdivision (a). “For the purposes of this section, probable
cause exists if, at the time of filing a contest, the facts known to the
contestant would cause a reasonable person to believe that there is a
reasonable likelihood that the requested relief will be granted after an
opportunity for further investigation or discovery.” (§ 21311, subd. (b).) “The
term ‘reasonable likelihood’ has been interpreted to mean more than merely
possible, but less than ‘more probable than not.’ [Citations.]” (Cal. Law
Revision Com. com., Deering’s Ann. Prob. Code (2022 ed.) foll. § 21311.)8 This
is a “higher standard” than “that a contest be ‘legally tenable.’ ” (Ibid.) This
standard is intended to deter “more than just a frivolous contest” and thus is
distinguishable from the more stringent probable cause standard applicable
to malicious prosecution actions. (Meiri, supra, 81 Cal.App.5th at p. 618.)
      Kenton does not dispute that a statute of limitations defect may
establish a lack of probable cause for purposes of section 21311. (Meiri,
supra, 81 Cal.App.5th at pp. 616–617.) But citing Harustak v. Wilkins (2000)
84 Cal.App.4th 208 (Harustak), he contends his September 2018 petition was
timely because the 120-day clock of section 16061.8 did not begin to run at




8     Though not binding, the comments of the California Law Revision
Commission are entitled to substantial weight in construing a statute.
(People v. Garfield (1985) 40 Cal.3d 192, 199.)


                                         9
the time of service of Hilja’s section 16061.7 notice due to multiple defects in
the notice.
      Even assuming Kenton’s argument based on Harustak is legally
tenable, Kenton must establish more than the nonfrivolousness of his claim.
(See Meiri, supra, 81 Cal.App.5th at p. 618.) Rather, consistent with the
language of section 21311, subdivision (b), Kenton must establish that a
reasonable person would, based on the facts known at the time Kenton filed
his September 2018 petition, believe there was a reasonable likelihood the
probate court would grant the requested relief and disregard the apparent
untimeliness of Kenton’s contest. As we shall explain, Kenton has not done
so.
      Section 16061.8 contains the statute of limitations at issue, providing
in full: “No person upon whom the notification by the trustee is served
pursuant to this chapter, . . . may bring an action to contest the trust more
than 120 days from the date the notification by the trustee is served upon
him or her, or 60 days from the date on which a copy of the terms of the trust
is delivered pursuant to Section 1215 to him or her during that 120-day
period, whichever is later.”
      Under section 16061.7, a trustee must serve notification to the
beneficiaries of an irrevocable trust under specified circumstances, including
“whenever there is a change of trustee of an irrevocable trust.” (§ 16061.7,
subd. (a)(2).) The notification “shall” contain, among other things, “[t]he
name, address, and telephone number of each trustee of the trust,” and “[t]he
address of the physical location where the principal place of administration of
the trust is located, pursuant to Section 17002.” (§ 16061.7, subd. (g)(2), (3).)
If the notification is being served because a revocable trust has become
irrevocable due to the death of one or more settlors or by the express terms of



                                       10
the trust, the notification must also contain a proper warning based on the
statute of limitations language in section 16061.8. Specifically, the
notification must “include a warning, set out in a separate paragraph in not
less than 10-point boldface type, or a reasonable equivalent thereof, that
states as follows: [¶] ‘You may not bring an action to contest the trust more
than 120 days from the date this notification by the trustee is served upon
you or 60 days from the date on which a copy of the terms of the trust is
delivered to you during that 120-day period, whichever is later.’ ” (§ 16061.7,
subd. (h).)
      In Harustak, trust beneficiaries who were served with notification of a
change in trust status did not file their trust contest until 147 days after the
trustee had mailed the notification. (Harustak, supra, 84 Cal.App.4th at
p. 211.) There was no dispute that the required warning language under
section 16061.7, subdivision (h), was printed in greater than 10-point type;
however, all of the text in the notification was printed in 12-point type and
the warning within the notification was not boldfaced. (Harustak, at p. 216.)
Reasoning that the requirement of “boldface” type meant the text must be
prominent and eye-catching, Harustak concluded the unbolded warning
language—which was printed in the same 12-point type as the rest of the
notification—did not sufficiently draw the reader’s attention to qualify as the
“ ‘reasonable equivalent’ of 10-point boldface type” for purposes of the statute.
(Id. at pp. 216, 218–219.) As such, Harustak determined the defective
notification was inadequate to start the running of the limitations period and
the trust contest was deemed timely. (Harustak, at p. 215.)
      Harustak is distinguishable in several ways, not the least of which is
that the notification recipients in that case did not waive the notice defects by
their actions. Here, in contrast, Kenton filed an objection and response



                                       11
statement to Hilja’s petition roughly two months after he was served with the
section 16061.7 notice (which was attached to his papers), and he then
appeared in the petition proceedings and challenged Hilja’s claims on the
merits at trial.9 In this way, Kenton waived any technical defects in the
notice and proof of service. (See Carlton v. Quint (2000) 77 Cal.App.4th 690,
697–698 [appearance at noticed hearing and filing of opposition on merits
constitute waiver of defects or other irregularities in notice of motion and
proof of service]; Estate of Pailhe (1952) 114 Cal.App.2d 658, 661 [heir’s
appearance and participation at hearing for payment of fees to administrator
operated as waiver of any notice defects]; Estate of Brainard (1946) 76
Cal.App.2d 850, 853 [where both parties appear and contest motion,
appearance is waiver of defects in notice of motion].) Accordingly, at the time
he filed his petition over two years later in September 2018, Kenton could not
reasonably believe that he could avoid section 16061.8’s 120-day limitations
bar by relying on technical notice defects that he had already waived.
      Harustak is distinguishable in additional ways. The defect in Harustak
was that the statutorily required warning language was not in boldfaced type
and was otherwise not sufficiently prominent to draw the reader’s attention.
Here, the notification shows on its face that the warning language was
conspicuously set forth in a separate paragraph in boldfaced type that is
neither unduly small nor unreadable. Although Kenton asserted in his
September 2018 petition that the text of the warning was not in 10-point font



9      Any suggestion by Kenton that he did not have knowledge of the facts
to support a direct contest to the October 2015 amendment at the time of the
trial in the 402 action is belied by the affirmative defenses in his own
objection and response statement alleging that Hilja committed financial
abuse and exerted undue influence over Lewis in an attempt to increase her
share in the trust.

                                       12
based on a 1/72 inch scale, he did not raise it in his opposition to the
disinheritance petition or with any cogent argument or citation to authority
in this appeal. (Mangano v. Verity, Inc. (2009) 179 Cal.App.4th 217, 222,
fn. 6 [contention unsupported by substantive argument or citation to
authority deemed abandoned].)
      Instead, Kenton points to other purported technical defects in the
notification including its failure to correctly list Hilja’s address and the
address of the trust’s principal place of administration as called for in section
16061.7, subdivision (g). However, because Harustak did not address such
defects, it provided no basis for Kenton to reasonably believe that these
defects would forestall the statute of limitations. (Agnew v. State Bd. of
Equalization (1999) 21 Cal.4th 310, 332 [cases do not stand for propositions
not addressed therein].)
      In any event, these minor purported defects in the notification would
not have given rise to a reasonable belief in a reasonable likelihood the
probate court would ignore the apparent untimeliness of the September 2018
petition.
      To begin with, Kenton cites no authority that a co-trustee’s use of her
attorneys’ office address instead of her own residential address invalidates a
section 16061.7 notice. (Cf. Estate of Pailhe, supra, 114 Cal.App.2d at p. 661
[attorney’s appearance on behalf of client carried with it presumption of due
authority to do so].) Moreover, in the absence of prejudice to the notification
recipient, a trustee’s failure to strictly comply with the information
requirements of section 16061.7, subdivision (g), is insufficient to avoid a
statute of limitations bar. (See Germino v. Hillyer (2003) 107 Cal.App.4th
951, 956–957 (Germino) [despite failure to strictly adhere to section 16061.7,
subdivision (g)(5), trustee’s notice was adequate to commence the statutory



                                        13
limitations period where no prejudice shown].) Here, Kenton does not
contend that he did not know Hilja’s residential address at the time she
served her section 16061.7 notice, or that he was otherwise prejudiced in any
way by her purported noncompliance with section 16061.7, subdivision
(g)(2).10
       As for “the principal place of administration of the trust,” section
17002, defines this term to mean “the usual place where the day-to-day
activity of the trust is carried on by the trustee or its representative who is
primarily responsible for the administration of the trust.” (§ 17002,
subd. (a).) Section 17002, subdivision (b), further provides: “If the principal
place of administration of the trust cannot be determined under subdivision
(a), it shall be determined as follows: [¶] (1) If the trust has a single trustee,
the principal place of administration of the trust is the trustee’s residence or
usual place of business. [¶] (2) If the trust has more than one trustee, the
principal place of administration of the trust is the residence or usual place of
business of any of the cotrustees as agreed upon by them or, if not, the
residence or usual place of business of any of the cotrustees.”
       Kenton provides no argument or authority that a co-trustee’s attorney
does not constitute a valid “representative” whose firm address may validly
be used as the principal place of administration of the trust. (§ 17002,
subd. (a).) But even assuming Hilja was required to list her residential or
business address instead, the question is whether Kenton suffered any



10     Notably, in Kenton’s objection and response statement to Hilja’s 2016
petition, he acknowledged that Hilja “lives in Los Angeles,” and later, in the
notice section of his September 2018 petition, he listed Hilja’s full Los
Angeles address. (See Germino, supra, 107 Cal.App.4th at pp. 955–956
[strict compliance with section 16061.7, subdivision (g)(5), was not required
because “ ‘[t]he law neither does nor requires idle acts’ ”].)

                                        14
prejudice from her failure to do so. (See Germino, supra, 107 Cal.App.4th at
pp. 956–957.) Here, the record reflects that Hilja resides in Los Angeles,
while her attorney’s office is situated in Contra Costa County where the
disputed trust assets and real properties are located and the instruments at
issue were executed. Kenton fails to show any prejudice resulting from
Hilja’s listing of her attorney’s office address.
      Finally, Kenton argues that the probate court’s order disinheriting him
cannot stand because it conflicts with a previous order dismissing the
September 2018 petition due to Kenton’s failure to post security. We
disagree, as such dismissal did nothing to imply that the petition had
substantive merit. As the record demonstrates, in requiring Kenton to post
security, the probate court made the determination required under Code of
Civil Procedure section 391.1 that there was no reasonable probability
Kenton would prevail in his pending cases, including the September 2018
petition proceeding, due to the very same statute of limitations issue
discussed here. But the statements by the probate court on the possibility of
Kenton refiling were premised merely on Kenton’s desire to find an attorney
to represent him; they did not bear on the entirely separate question of
whether the September 2018 petition was “brought without probable cause.”
(§ 21311, subd. (a)(1).)
      For the foregoing reasons, we conclude no reasonable person would
believe, based on the facts known to Kenton at the time he filed his petition
in September 2018, that there was a reasonable likelihood the probate court
would disregard a clear statute of limitations defense barring his contest as a
matter of law. Because the September 2018 petition was a direct contest




                                         15
brought without probable cause, the probate court did not err in enforcing the
no contest clause.11 (§ 21311, subds. (a)(1), (b).)
                                  DISPOSITION
      The order granting the petition to determine beneficiaries is affirmed.
Hilja is entitled to her costs on appeal.


                                      _________________________
                                      Fujisaki, Acting P. J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Rodríguez, J.




Keading v. Keading (A159795)


11    In light of our conclusion, we need not consider Kenton’s remaining
arguments defending the substantive merit of his claims challenging the
validity and enforceability of the October 2015 amendment. Nor must we
reach the additional questions of whether Kenton’s civil complaint in the 331
action was a direct contest, and whether the compulsory cross-complaint
statute (Code Civ. Proc., § 426.30) provides an independent basis to affirm
the probate court’s ruling that Kenton brought his trust contests without
probable cause.

                                        16